     Case 1:20-cr-00100-LMB Document 37 Filed 08/04/20 Page 1 of 3 PageID# 164




            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF VIRGINIA
                        ALEXANDRIA DIVISION

UNITED STATES                         :
                                      :     Case No. 1:20-CR-100
v.                                    :
                                      :
FELICIA DONALD                        :
                                      :
      Defendant                       :

                        MOTION FOR DISCOVERY OF
                  CO-DEFENDANTS’ PRESENTENCE REPORTS’

         COMES NOW, Felicia Donald, by and through counsel, and requests that

this Court enter an order authorizing the limited disclosure to her counsel of the

co-defendants’ pre-sentence reports and financial information but omitting such

things as part C. Offender Characteristics, but including Substance Abuse

history and Financial Condition as well as part D. Sentencing Options and part

E. relating to Departures. This information is necessary for defense counsel to

prepare their case for their client. The information is relevant and material to

the preparation of the defense on such issues, by way of example only, as relative

culpability, role in the offense, and other Guideline adjustments, as well as for

consideration of factors under 18 U.S.C. §3553. Both the prosecution and this

Court have ready access to this information and it will not be ignored by either

in future proceedings. The defense merely wants equal access. This is not an

attempt to invade the privacy or personal lives of the co-defendants; rather, it
 Case 1:20-cr-00100-LMB Document 37 Filed 08/04/20 Page 2 of 3 PageID# 165




is to obtain case specific information, including any statements they may have

presented as to their version of events.

      As the Supreme Court observed many years ago in Dennis v. United

States, 384 U.S. 855, 870 (1966), in our adversary system, it is rarely justifiable

for the prosecution to have exclusive access to a storehouse of relevant facts,

“disclosure, rather than suppression, of relevant material ordinarily promotes

the proper administration of criminal justice.” Some years after Dennis, the

Supreme Court decided Williams v. Florida, 399 U.S. 78, 82 (1970), where it

stated the principle which remains the core of discovery today, i.e., our adversary

system is hardly an end to itself; it is not a game where cards are concealed until

they are played.

      WHEREFORE, in consideration of these premises and such other matters

as may become evident at a hearing hereon, which hearing is hereby requested,

this Court is asked to grant this motion and any such other relief as in the case

is deemed just.

                                      FELICIA DONALD
                                      By Counsel

Counsel for the Defendant:

      /S/
Bret D. Lee, Esq. (VSB #82337)
15021 Judicial Drive Suite 105
Fairfax, VA 22030
703 936 0580
bret@bretlee.com
 Case 1:20-cr-00100-LMB Document 37 Filed 08/04/20 Page 3 of 3 PageID# 166




     /S/
Marvin D. Miller, Esq. (VSB #1101)
1203 Duke Street
Alexandria, Virginia 22314
703 548 5000
ofc@mdmillerlaw.com


                         CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of August 2020, I will electronically
file the foregoing with the Clerk of Court using the CM/ECF system, sending a
notification of such filing to Assistant US Attorney Raj Parekh.


                                            /S/
                                     MARVIN D. MILLER
